Citation Nr: 0718792	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-07 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for cataracts, claimed 
as due to prednisone treatment for asthma.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to February 
1968, and has subsequent reserve service with the National 
Guard.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.

In February 2007, the veteran and his wife testified before 
the undersigned Veterans Law Judge sitting at the RO.   A 
copy of the hearing transcript is of record and has been 
reviewed.  During the hearing, the veteran submitted 
additional evidence along with a waiver of initial RO 
consideration.

The issues of entitlement to service connection for asthma 
and cataracts are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to his February 2007 personal hearing, the veteran 
indicated that he wanted to withdraw his appeal seeking 
entitlement to service connection for hearing loss, and the 
Board received such request prior to the promulgation of a 
decision.





CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a substantive 
appeal pertinent to the issue of entitlement to service 
connection for hearing loss are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from a April 2004 rating 
decision that, in pertinent part, denied service connection 
for hearing loss.  During a pre-hearing conference conducted 
just prior to his February 13, 2007 personal hearing, the 
veteran indicated that he was withdrawing the issue of 
entitlement to service connection for hearing loss.  An 
appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2006).  The veteran's statements at the pre- hearing 
conference have been transcribed and reduced to writing, 
therefore his withdrawal of this issue is valid.  Once the 
veteran withdrew this issue, there remained no allegations of 
error of fact or law for appellate consideration.  The Board 
does not have jurisdiction to review this issue on appeal and 
it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2006).


ORDER

Service connection claim for hearing loss is dismissed.


REMAND

On review, the Board finds that additional development is 
necessary with respect to the remaining issues - service 
connection for asthma, and cataracts claimed as secondary to 
prednisone treatment.
Medical evidence confirms a current diagnosis of asthma.  The 
veteran states that he was exposed to pesticides in March 
1994 while serving in the National Guard.  He states that 
after claimed exposure, he developed a rash that covered his 
entire body, which turned into a cold, then bronchitis, 
pneumonia, and ultimately asthma.  The veteran contends that 
his asthma is related to claimed pesticide exposure.  

The record contains a November 1994 memorandum which 
indicates that, on March 3, 1994, the residential dilution of 
"Demon EC" was applied at Building 225 at McGhee Tyson 
ANGB, Knoxville, Tennessee.  

A material safety data sheet pertinent to Demon EC is of 
record.  This sheet was written by Zeneca, the makers of 
Demon EC.  The sheet reflects that toxic effects are not 
likely to develop after inhalation of Demon EC at the 
residential dilution.  It is also noted that no skin 
irritation is likely to develop after short contact periods 
with human skin.  A possible but highly unlikely affect after 
repeated or prolonged skin contact with this material is a 
temporary skin sensation called paresthesia, which is 
described as a tingling numbness that goes away within hours 
with no lasting effects.  

According to a February 2007 letter, a private physician, Dr. 
Zopo, stated that "[b]ased on medical records that the 
veteran has provided to me previous to 1994, it appears that 
the chronic asthma that he now suffers, was probably 
chemically induced.  He was not having this problem prior to 
his chemical exposure."  

The veteran's claims folder contains service medical records 
from his National Guard service, but no verification of all 
of his service dates, including verification of periods of 
active duty, active duty for training (ACDUTRA), and inactive 
duty for training (INACDUTRA). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), as well 
as the service department, and the Rhode 
Island Air National Guard, or any other 
official channel, as necessary, and 
verify the beginning and ending dates of 
each period of the veteran's active duty, 
ACDUTRA, and INACDUTRA therein, if any, 
in addition to already-verified periods 
of active military service.  All records 
and/or responses received should be 
associated with the claims folder.  

2.  If service personnel records show 
active duty, ACDUTRA, or INACDUTRA, on or 
about March 3, 1994 at McGhee Tyson ANGB 
in Knoxville, Tennessee, the RO should 
schedule the veteran for a VA examination 
to determine the etiology of the 
veteran's asthma.  

Prior to the examination, the examiner 
should review the entire claims folder.  
The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that current 
asthma is related to the March 3, 1994 
application of Demon EC (residential 
dilution) at Building 225 at McGhee Tyson 
ANGB, Knoxville, Tennessee.  The examiner 
should reconcile any opinions with the 
National Guard medical records, the 
November 1994 memorandum, the material 
safety data sheet pertinent to Demon EC 
(residential dilution), and Dr. Zopo's 
February 2007 opinion.  Complete 
rationale should be provided for any 
proffered opinion.

3.  If the examiner relates asthma to 
service, the RO should schedule the 
veteran for a VA examination to determine 
the etiology of his cataracts.  Prior to 
the examination, the examiner should 
review the entire claims folder.  The 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that current cataracts are 
related to asthma, to include prednisone 
treatment for asthma.

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claims for asthma, and 
cataracts, claimed as secondary to 
prednisone treatment for asthma, taking 
into account any newly obtained medical 
evidence.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


